COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ibrahim Jubori v. The State of Texas

Appellate case number:      01-14-00673-CR

Trial court case number:    1401650

Trial court:                183rd District Court of Harris County

        Appellant, Ibrahim Jubori, pleaded guilty, without a plea-bargain agreement, to the
felony offense of aggravated assault with a deadly weapon. The trial court accepted
appellant’s plea and found sufficient evidence to find appellant guilty, but deferred
making any finding regarding appellant’s guilt and placed appellant on community
supervision for a period of five years. Appellant, through his retained counsel, Neal
Davis, III, timely filed a notice of appeal. Counsel, who continued to represent appellant
on appeal, has filed a motion to withdraw from his representation of appellant because,
after reviewing the record, he concluded that the appeal is frivolous and without merit. In
support of his motion to withdraw, Counsel filed a brief pursuant to Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967).
       “Only appointed counsel are required to file an Anders brief. Retained counsel are
not required to do so.” Knotts v. State, 31 S.W.3d 821, 822 (Tex. App.—Houston [1st
Dist.] 2000, no pet.) (citing Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App.—Houston
[14th Dist.] 2000, no pet.)). “A retained attorney, upon determining that an appeal is
frivolous, must so inform this Court and seek leave to withdraw by filing a motion
complying with rule 6.5 of the Texas Rules of Appellate Procedure.” Id. Accordingly, we
strike the Anders brief filed by appellant’s retained counsel.
       Further, counsel’s motion to withdraw does not meet the requirements of rule 6.5
because it fails to (1) provide appellant’s last known address and telephone number,
(2) contain a statement that a copy of the motion was delivered to appellant, and (3) state
that appellant was notified in writing of the right to object to the motion. See TEX. R.
APP. P. 6.5(a)(2)–(4), (b). We therefore deny counsel’s motion to withdraw.
       Because appellant’s retained counsel has represented to the Court that the appeal is
frivolous, and counsel is under an ethical duty to refuse to prosecute a frivolous appeal,
we order appellant’s counsel to file a motion to withdraw that complies with Rule 6.5
within 14 days of the date of this order. See TEX. R. APP. P. 6.5. Counsel states in both
his brief and his motion to withdraw that he “has attempted communication with the
Appellant to no avail” and that he “understands that the Appellant is currently detained
by the Department of Homeland Security and is awaiting deportation.” If counsel is
unable to obtain current contact information for appellant, counsel should detail his
efforts to obtain appellant’s contact information in his motion to withdraw and should
provide appellant’s last known address.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                     Acting individually     Acting for the Court

Date: May 28, 2015